DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the headgear is specific to the activity to be performed”. This is unclear because it is unclear how the word “specific” is to be interpreted. For example, a headgear specific to one activity (e.g. hockey) could hypothetically be used in a different activity (e.g. wrestling, football, lacrosse) and still perform an intended function. This shows that “specific” is subjective to whatever sport the user believes it can be used for. For the purposes of substantive examination, the examiner is interpreting this limitation to include all headgear that can be determined to be especially useful to a particular activity.  
Claim 20 recites the limitation “wherein the headgear is specific to the activity to be performed”. This is unclear because it is unclear how the word “specific” is to be interpreted. For example, a headgear specific to one activity (e.g. hockey) could hypothetically be used in a different activity (e.g. wrestling, football, lacrosse) and still perform an intended function. This shows that “specific” is subjective to whatever sport the user believes it can be used for. For the purposes of substantive examination, the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/766,334 (Harrison et al, US 2020/0373001 A1, hereinafter Harrison). Although the claims at issue are not identical, they are not patentably distinct from each other because because of the following claim analysis: 
16/633,818
16/766,334
1. (Currently Amended) A biofeedback system comprising: a wearable sensor comprising: a sensor array detecting an electroencephalographic (EEG) signal from a user wearing the wearable sensor; and a communication unit wirelessly transmitting the EEG signal; and a central processing unit arranged to receive the EEG signal transmitted from the wearable sensor, the central processing unit comprising an analyser module arranged to generate, based on the EEG signal, output data that is indicative of mental state information f the user, wherein the wearable sensor is incorporated into headgear worn by the user during participation in an activity, whereby the output data provides real-time mental state information for the user whilst performing the activity.
1. (Currently Amended) A system comprising: a head-mountable wearable sensor comprising: a sensor array arranged to detect an electroencephalographic (EEG) signal from a user wearing the wearable sensor; a filter module arranged to recognise and remove artefact waveforms from the EEG signal to generate a filtered EEG signal; and a communication unit wirelessly transmitting the filtered EEG signal; and a processing unit arranged to receive the filtered EEG signal transmitted from the head- mountable wearable sensor, wherein the processing unit comprises an analyser module arranged to generate, based on the filtered EEG signal, output data that is indicative of mental state information for the user, and wherein the wearable sensor is incorporated into headgear exposed to a real world and/or virtual reality external stimulus, whereby the output data provides real-time mental state information for the user while exposed to the external stimulus.


Regarding Claim 1, a nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. In this case, “wherein the wearable sensor is incorporated into headgear worn by the user during participation in an activity, whereby the output data provides real-time mental state information for the user whilst performing the activity” is a subgenus of “wherein the wearable sensor is incorporated into headgear worn by the user exposed to a real world and/or virtual reality external stimulus, whereby the output data provides real-time mental state information for the user while exposed to the external stimulus”. Furthermore, “a wearable sensor…wherein the wearable sensor is incorporated into headgear worn by the user” anticipates “a head-mountable wearable sensor”. Therefore, a patent to the genus (Harrison) would improperly extend the right to exclude granted by a 
Regarding Claim 1, Harrison discloses the additional subject matter of a filter module arranged to recognise and remove artefact waveforms from the EEG signal to generate a filtered EEG signal, which is not disclosed by claim 1 of the applicant. However, it is well-known, understood, and conventional (WURC) in the art for raw EEG signals to be filtered to remove artifact waveforms (See L34 on attached Examiner search history form). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant application to include a filter module arranged to recognise and remove artefact waveforms from the EEG signal to generate a filtered EEG signal in Claim 1. Furthermore, it is noted that Claim 6 of the instant application includes this subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-12, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Finkelstein et al (US 2019/0380612 Al, hereinafter Finkelstein).
Regarding Claim 1, Finkelstein discloses a biofeedback system comprising: 

a sensor array (Element 112, Fig. 1; “The head-worn device 110 comprises a plurality of spaced apart brainwave sensors 112…”, [0050]) detecting an electroencephalographic (EEG) signal from a user wearing the wearable sensor (“…configured to monitor brainwaves of a person wearing the head-worn device 110. The brainwave sensors 112 can be… Electroencephalography (EEG) electrodes...”, [0050]); and 
a communication unit (Element 118, Fig. 1) wirelessly transmitting the EEG signal (“Network interface 118 can…send and receive data…including sending readings from the various sensors (the brainwave sensors 112…”, [0057]); and 
a central processing unit (Element 140, Fig. 2) arranged to receive the EEG signal transmitted from the wearable sensor (“Network interface 118 can…send and receive data…to an external processing system 140”, [0057]), the central processing unit comprising an analyser module (Element 122, Fig. 3) arranged to generate, based on the EEG signal (Step 510, Fig. 5), output data that is indicative of mental state information of the user (Step 530, Fig. 5), 
wherein the wearable sensor is incorporated into headgear (Element 110, Fig. 1) worn by the user (See Fig. 1) during participation in an activity (“Such a system…can be used by sports teams”, [0060]), whereby the output data provides real-time mental state information for the user whilst performing the activity ([“it is desirable to monitor each player playing on a playing field…”, [0060]). 
Regarding Claim 2, Finkelstein discloses the biofeedback system according to claim 1, wherein the headgear is specific to the activity to be performed (See the American Football helmet in Fig. 1).
Regarding Claim 3, Finkelstein discloses the biofeedback system according to claim 1, wherein the headgear comprises any of a baseball cap, a crash helmet, a sport helmet (See the American Football helmet in Fig. 1), and a swimming cap.  
Regarding Claim 4, Finkelstein discloses the biofeedback system according to claim 1  comprising a display arranged to present a graphical representation of the output data (“the notification can be provided…via an output mechanism such as a display…”, [0073]).  
Regarding Claim 5, Finkelstein discloses the biofeedback system according to claim 1, wherein the central processing unit (“external processing system 140”, [0057]) is part of a portable computing device (“The [term]…”processor”…should be expansively construed to cover any kind of electronic device with data-processing capabilities, including…a smartphone, a tablet computer”, [0044]). 
Regarding Claim 7, Finkelstein discloses the biofeedback system according to claim 1, wherein the central processing unit is arranged to receive biometric data for the user concurrently with the EEG signal (Step 510, Fig. 5), and wherein the analyser module is arranged to generate the output data based on the EEG signal and the biometric data (Step 530 is based on Step 510, Fig. 5).  
Regarding Claim 8, Finkelstein discloses the biofeedback system according to claim 7, wherein the biometric data includes any one or more of breathing patterns, heart rate (“heartbeat readings”, Step 510, Fig. 5), blood pressure, skin temperature, galvanic skin response, and salivary cortisol.  
Regarding Claim 9, Finkelstein discloses the biofeedback system according to claim 7, wherein the central processing unit comprises a correlator module (Element 122, Fig. 3) arranged to correlate the received biometric data with the EEG signal (Step 510, Fig. 5).  
Regarding Claim 11, Finkelstein discloses the biofeedback system according to claim 1 wherein the wearable sensor comprises: 
headgear (Element 110, Fig. 1) to be worn by a user while participating in an activity (“Such a system…can be used by sports teams”, [0060]), wherein the sensor array is mounted in the headgear (See Fig. 1); 
a detector mounted in the headgear (Element 112, Fig. 1), the detector being arranged to detect voltage fluctuations at each of the plurality of sensor elements and generate an EEG signal therefrom (it is noted that the clause “being arranged to detect voltage fluctuations at each of the plurality of sensor elements and generate an EEG signal therefrom” is being interpreted as functional language); and 
a transmitter (Element 118, Fig. 1) wirelessly transmitting the EEG signal to a remote device (“Network interface 118 can…send and receive data…including sending readings from the various sensors (the brainwave sensors 112…to an external processing system 140”, [0057]) for analysis, 

Regarding Claim 12, Finklestein discloses the biofeedback system according to claim 11, wherein the detector and transmitter are mounted on a flexible substrate (“padding for attaching the brainwave sensors to corresponding locations on the user's head”, [0024]) that conforms to the shape of the headgear (“padding can be placed in an appropriate manner inside the head-worn device 110”, [0024]). 
Regarding Claim 16, Finkelstein discloses the biofeedback system according to claim 11, wherein the plurality of sensor elements are disposed within the headgear to lie across a frontal lobe of the user when the headgear is worn (“In a particular example, a first brainwave sensor 112 and a second brainwave sensor 112 are positioned so that one contacts the top of the forehead of the person wearing the head-worn device 110 above the left eye and the other contacts the top of the forehead of the person wearing the head-worn device 110 above the right eye”, [0050]).  
Regarding Claim 20, Finkelstein the biofeedback system according to claim 1, wherein the headgear is specific to the activity to be performed (See the American Football helmet in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Cowan (US 2015/0079560 Al, cited in applicant IDS filed 1/24/2020, hereinafter Cowan).
Regarding Claim 6, Finkelstein discloses the biofeedback system according to claim 1. Finkelstein discloses the claimed invention except for expressly disclosing wherein the central processing unit comprises a filter module removing unwanted frequencies from the EEG signal before it is used to generate the output data. However, Cowan teaches a filter module (“A signal conditioning means…”, [0108]) removing unwanted frequencies from the EEG signal (“The signal conditioning means may provide…filtering…to isolate a high quality signal and eliminate artifacts”, [0108]) before it is used to generate the output data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the central processing unit of Finkelstein, the filter module of Cowan that filters before it is used to generate the output data, because this is a way to eliminate noise and increase the usefulness and accuracy of the signal, as taught by Cowan ([0108]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Yeow et al (US 2017/0042439 Al, cited in applicant IDS filed 1/24/2020, hereinafter Yeow).
Regarding Claim 10, Finkelstein discloses the biofeedback system according to claim 1. Finkelstein discloses the claimed invention except for expressly disclosing wherein the output data relates the EEG signal to an individual zone of optimal functioning (IZOF) model for the user. However, Yeow discloses wherein the output data relates the EEG signal to an individual zone of optimal functioning (IZOF) model for the user (“For instance, a wearable EEG device objectively detects the level of anxiety of the athlete in real-time, and the coach is then notified of the athlete's anxiety level”, [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkelstein, to have the output data relate the EEG signal to an individual zone of optimal functioning, because this allows interventional measures to be taken, as taught by Yeow ([0115]).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Washbon et al (US 2007/0225585 Al, hereinafter Washbon).
Regarding Claim 13, Finkelstein discloses the biofeedback system according to claim 11. Finkelstein discloses the claimed invention except for expressly disclosing including a conductive interconnection structure formed within the headgear to provide an electrical connection between the sensor array and the detector.  However, Washbon teaches a conductive interconnection structure (“one or more wires extending between the electronic circuitry and each electrode”, [0126]) formed within the headgear (“The wires…can be formed within the electrode headset…”, [0126]) to provide an electrical connection between the sensor array and the detector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkelstein, by separating the detector and the sensor array as well as providing a conductive interconnection structure to provide an electrical connection between the sensor array and the detector, because this allows the 
Regarding Claim 15, modified Finkelstein discloses the biofeedback system according to claim 13. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the conductive interconnection structure is encased within the material of the headgear. However, Washbon teaches wherein the conductive interconnection structure is encased within the material of the headgear (“The wires…can be formed within the electrode headset…by molding within one or more plastic components forming the electrode headset”, [0126]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Finkelstein, by encasing the conductive interconnection structure within the material of the headgear, because at the time of the invention, there were a limited known number of ways to attach wiring to a headset: interior, exterior, or within. (All three ways are cited in  [0126] of Washbon). One of ordinary skill in the art could have pursued any of the three known potential orientations with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Washbon, and further in view of Sotzing et al (, hereinafter Sotzing).
Regarding Claim 14, modified Finkelstein discloses the biofeedback system according to claim 13. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the conductive interconnection structure comprises a conductive fabric sandwiched between a pair of insulation layers. However, Washbon teaches wherein the conductive interconnection structure is sandwiched between a pair of insulation layers (“Each wire is multi-stranded and PVC insulated”, [0128]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Finkelstein, by sandwiching the conductive interconnection structure between a pair of insulation layers, because this allows it to withstand high 
Sotzing teaches wherein the conductive interconnection structure comprises a conductive fabric (“the conductive element is a conductive polymer coated fabric”, [0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkelstein, by making the conductive interconnection structure a conductive fabric, because this can provide the monitoring device with the feel and breathability of fabric while at the same time functioning as a sufficient conductor comparable to metals, as taught by Sotzing ([0033]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Conner (US 2015/0313496 A1, hereinafter Conner).
Regarding Claim 17, Finkelstein discloses the biofeedback system according to claim 11. Finkelstein discloses the claimed invention except for expressly disclosing wherein the plurality of sensor elements are located at FPz, FC5, FC6, Cz, AF7, AF8 and FCz positions across the frontal lobe. However, Connor teaches wherein the plurality of sensor elements are located at FPz, FC5, FC6, Cz, AF7, AF8 and FCz positions across the frontal lobe (“In various examples, one or multiple recording places can be selected from the group of EEG placement sites consisting of:…FPz… AF7, … AF8, …FC5, .. FCz, … FC6,… Cz…”, [0236]; see Fig. 7-Fig. 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkelstein, with the plurality of sensor elements located at FPz, FC5, FC6, Cz, AF7, AF8 and FCz positions across the frontal lobe, because this allows the electrodes to collect data on brain activity concerning sight, image recognition, hearing and speech, skin sensations, emotions, hunger, and/or higher mental functions, as taught by Conner ([0495]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Price (US 3,998,213, hereinafter Price).
Regarding Claim 18, Finkelstein discloses the biofeedback system according to claim 11. Finkelstein discloses the claimed invention except for expressly disclosing wherein each sensor element comprises a star-shaped body having a plurality of resiliently deformable legs that extend radially from a central portion. However, Price teaches wherein each sensor element (Element 35, Fig. 9) comprises a star-shaped body (See Fig. 9) having a plurality of resiliently deformable legs (“The electrode preferably comprises an electrically conductive sponge...”, Col. 3, lines 20-21) that extend radially from a central portion (See Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of Finkelstein, to make them star-shaped, because such an arrangement prevents rotation of the electrode, as taught by Price (Col. 3, lines 15-16)
Regarding Claim 19, modified Finkelstein discloses the biofeedback system according to claim 18. Modified Finkelstein discloses the claimed invention except for expressly disclosing wherein the central portion of the star-shaped body is electrically conductive. However, Price teaches wherein the central portion of the star-shaped body is electrically conductive. (Fig. 9; (“The electrode preferably comprises an electrically conductive sponge...”, Col. 3, lines 20-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of Finkelstein, to make the central portion electrically conductive, because this provides maximum electrical contact with an area close to the scalp, which reduces noise and minimizes resistance, as taught by Price (Col. 3, lines 16-19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Lisy et al (US 9,579,060 Bl), which discloses a sports helmet, swim cap and baseball cap comprising electrodes to generate ECG data (Figs. 9-11).
See Huang
See the Non-Patent Literature (NPL) to Murugappan et al (“Combining Spatial Filtering and Wavelet Transform for Classifying Human Emotions Using EEG Signals”), which discloses classifying human emotions using EEG signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN E. COOPER/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791